Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Inai et al. (US20070166577). 
2.	Regarding claims 1-9, Inai teaches a fuel cell system comprising: a fuel cell comprising an anode gas channel, a cathode gas channel, and a coolant channel; a supercharger configured to apply pressure to cathode gas and supply the cathode gas to the fuel cell; a coolant circuit provided with a coolant circulation pump and a cooler and configured to circulate a coolant to be supplied to the coolant channel; a pump controller configured to control a rotation speed of the coolant circulation pump in accordance with a heat release amount required by the fuel cell; and a pressure regulating mechanism provided independently of the coolant circulation pump and configured to regulate coolant pressure in the fuel cell, wherein the pump controller is configured to control the coolant circulation pump in a range lower than or equal to an upper limit for the rotation speed of the coolant circulation pump, the upper limit being set based on one or both of coolant pressure at an inlet of the coolant circulation pump or a correlation value of the coolant pressure at the inlet of the coolant circulation pump and a coolant temperature at the inlet of the coolant circulation pump or a correlation value of the coolant temperature (see Fig. below).

    PNG
    media_image1.png
    718
    890
    media_image1.png
    Greyscale

Under the principles of inherency, Inai’s prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. Since Inai’s prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02). 
If the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. (MPEP 2114). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722